Columbia Laboratories, Inc. Stock Ownership Guidelines for Officers and Directors The Board of Directors of Columbia Laboratories, Inc. (the “Company”) believes that the Company’s Executive Officers and members of the Board of Directors, while serving in such capacities, should own and hold a minimum number of shares of Common Stock of the Company to further align their interests and actions with the interests of the Company’s stockholders. Therefore, the Board of Directors has adopted these Stock Ownership Guidelines effective November 17, 2009, and will periodically review and update the guidelines as deemed appropriate. I.
